Case 19-16354-elf     Doc 13        Filed 10/25/19 Entered 10/25/19 10:14:30     Desc Main
                                    Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joshua L. Kravitz                              CHAPTER 13
       aka Joshua Lee Kravitz
       aka Joshua Kravitz                             BKY. NO. 19-16354 ELF
       Jennifer M. Kravitz
       aka Jennifer Marie Kravitz
       aka Jennifer Kravitz
       fka Jennifer M. Bentley


                            Debtors


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of Matrix Financial Services Corporation and
 index same on the master mailing list.


                                                     Respectfully submitted,
                                                 /s/ Kevin G. McDonald, Esq.
                                                 Kevin G. McDonald, Esquire
                                                 KML Law Group, P.C.
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106-1532
                                                 (215) 627-1322
